DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 6/22/2021 has been entered.
Disposition of claims: 
Claims 5 and 9 have been canceled.
Claims 1-4, 6-8, and 10-20 are pending.
Claims 1, 3, and 12 have been amended.
The amendments to claims 1, 3, and 12 have overcome: 
the rejections of claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashikura et al. (Supporting Information of published article, “Chiral Phosphoric Acid Catalyzed Enantioselective Synthesis of β-Amino-α,α-difluoro Carbonyl Compounds” Org. Letts. 2011, vol. 13, page 1960-1863, hereafter Kashikura).
the rejections of claims 1, 3-4, and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Yusuke et al. (JP 2014/082479, a copy of machine translated English document is attached, hereafter Yusuke).
the rejections of claims 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kashikura et al. (Supporting Information of published article, “Chiral Phosphoric Acid Catalyzed Enantioselective 
the rejections of claims 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yusuke et al. (JP 2014/082479, a copy of machine translated English document is attached) as evidenced by Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
the rejections of claims 13 and 17-18 under 35 U.S.C. 103 as being unpatentable over Yusuke et al. (JP 2014/082479, a copy of machine translated English document is attached).
the rejections of claims 1-4, 6-8, 10-11, 13, and 15-18 under 35 U.S.C. 103 as being unpatentable over Cosimbescu et al. (US 2005/0089717 A1, hereafter Cosimbescu) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
the rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Cosimbescu et al. (US 2005/0089717 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, 10-11, 13, and 15-18 above, and further in view of Sakai et al. (Sakai et al. Organic EL materials based on styryl and amine derivatives, Journal of the SID, 2002, vol. 10/2, page 145-149, hereafter Sakai).
the rejections of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Cosimbescu et al. (US 2005/0089717 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, 10-11, 13, and 15-18 above, and further in view of Forrest et al. (US 2003/0230980 A1, hereafter Forrest).
the rejections of claims 1, 3-4, 6-7, 10-13, 15, and 17-18 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543, hereafter Park) in view of Oh et al. (“9,10-Bis(bipyridyl, pyridylphenyl, phenylpyridyl, and biphenyl)anthracenes Combining High Electron Transport and Injection, Efficiency and Stability in Fluorescent Organic Light-emitting Devices”, Chem. Lett. 2011, vol. 40, page 1092-1094, hereafter Oh) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 28 through the 2nd paragraph from the bottom of page 31 of the reply filed 6/22/2021 regarding all the outstanding rejections under 35 U.S.C. 102, 35 U.S.C. 102/103, and 35 U.S.C. 103 set forth in the Office Action of 3/30/2021 have been fully considered. 
Withdrawal of all the outstanding rejections renders these arguments moot.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yusuke et al. (JP 2014/082479, a machine translated English document is referred to, hereafter Yusuke).
Regarding claim 12, Yusuke discloses a condensed cyclic compound having the following structure (Compound ET-217 in [083]).

    PNG
    media_image1.png
    271
    727
    media_image1.png
    Greyscale

In the Compound ET-217 of Yusuke, the terminal pyridine rings is rotatable because the bond between two pyridine rings is a C-C single bond (marked by arrows in the figure above left). When the terminal pyridine ring is rotated by larger than 90°, the formula ET-217 is described as ET-217’ in two dimension. Both compounds ET-217 and ET-217’ are conformational isomers. Applicant does not claim a single specific conformer to distinguish it from multiple possible conformational isomers in the instant claim. Therefore, the Examiner considers both conformational isomers, Compounds ET-217 and ET-217’, identical.
The compound of Yusuke (ET-217’) has identical structure as Applicant’s Formula 1 of claim 12, wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is N; X16 is N; X17 is C(R17); X18 is C(R18); X19 is C(R19); R1 and R2 are hydrogen; R3 is a pyridinyl group, each substitute with a C1-C10 alkyl group (methyl) or a pyridinyl group; R4 is Formula 2; R12, R13, and R17 to R19 are each hydrogen; R11 and R14 are each an unsubstituted C1-C60 alkyl group (methyl); R4 is Formula 2; R11 is not hydrogen; and a1 and a2 are each 0.
Yusuke teaches the claimed invention above but fail to disclose that the compound satisfies the conditions of Equation 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1).
It is reasonable to presume that the Compound of Yusuke (ET-217’) satisfies the conditions of Equation 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 satisfies the conditions of Equation 1 and 2 ([023], [066]).
The compound of Yusuke (ET-217’) has identical structure as Formula 1 as outlined above.
Therefore, the compound of Yusuke (ET-217’) satisfies the conditions of Equation 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1), and the compound meets all the limitations of claim 12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2’ taught by An et al. modified by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543, hereafter Park) in view of Yun et al. (KR 2015/0007476, machine translated English version is referred to, hereafter Yun) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12, hereafter Strohriegl) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech).
Regarding claims 1-4, and 6-8, Park discloses a condensed cyclic compound (Chemical Formula 1A in [060]), as shown below. 

    PNG
    media_image2.png
    205
    524
    media_image2.png
    Greyscale
, 
wherein X11-X20 can be N or CR11-CR20; R11 to R20 can be a substituted or unsubstituted C1-C10 alkyl or a substituted or unsubstituted C6-C15 aryl group; and at least one substituent of the substituted C6-C15 aryl group is selected from C1-C10 alkyl group ([061]-[067]). 
Park teaches that the Chemical Formula 1A satisfies the Equation 1 and 2 (2ET1 < ET2 and 2ET1 > ES1 in [009], [060]).
Park et al. further teaches that the Chemical Formula 1A (the condensed cyclic compound of An as modified by Strohriegl) has a singlet conversion efficiency of about 40% to about 62.5% (“internal quantum efficiency” in [030], [175]).
Park does not exemplify a specific compound including the structure of Applicant’s Formula 2; however, Park does teach that the ring containing X11-X15 can be phenyl-substituted triazinyl group and the ring containing X16-X20
Yun discloses an anthracene compound having a general structure of Formula (5) of Yun (the 4th to 6th paragraph of page 12) which is used as a host material of an organic light emitting device (the 2nd last paragraph of page 12).
Yun teaches that in the Formula (5), R8 to R39 can be C6-C60 aryl group, a heterocyclic group containing N, and the aryl and heterocyclic groups can be further substituted by C1-C20 alkyl or C6-C20 aryl groups.
Yun exemplifies Compound 5-14 (page 25). 

    PNG
    media_image3.png
    196
    468
    media_image3.png
    Greyscale

Yun further teaches that the organic light emitting device according to the invention of Yun provides high luminous efficiency, low driving voltage, high heat resistance, color purity, and lifespan of a device (the last paragraph of page 2).
The Compound 5-14 of Yun is encompassed by the Chemical Formula 1A of Park.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Chemical Formula 1A of Park by choosing the variables of the Chemical Formula 1A of Park to make the Compound 5-14 of Yun, as taught by Park and Yun.
The motivation of doing so would have been to provide the organic light emitting device comprising the compound of Yun with high luminous efficiency, low driving voltage, high heat resistance, color purity, and lifespan of a device.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 5-14 is a known structure when the invention was effectively field. The Compound 5-14 of Yun is encompassed by the Chemical Formula 1A of Park. The substitution of the variables of Chemical Formula 1A (i.e. X11-X19) with known substituents exemplified by Yun (methyl-substituted biphenyl and diphenyltriazinyl groups) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides Compound of Park as modified by Yun which has identical structure as the Compound 5-14 of Yun.
The Compound of Park as modified by Yun does not have an alkyl group at R14 and a group other than hydrogen at R11 of Applicant’s Formula 2; however, Park does teach that a C1-C10 alkyl group can be substituted at R11 and R14 positions of Applicant’s Formula 2 ([061]-[067]).
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image4.png
    299
    461
    media_image4.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic compound of Park as modified by Yun (Compound 5-14 of Yun) by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Park, Yun, and Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. Furthermore, the modification would have been a combination of prior art 
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image5.png
    281
    741
    media_image5.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15, R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a triazinyl group each being substituted with a phenyl group; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-11
Park as modified by Yun and Strohriegl teaches the claimed invention above but fail to disclose that 1) the compound has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11). 
It is reasonable to presume that 1) a single conversion efficiency being about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus, and 2) the dihedral angle between a plane P1 and a plane P2 being about 60° or more are inherent to the condensed cyclic compound of Park as modified by Yun and Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The compound of Park as modified by Yun and Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]).
The compound of Park as modified by Yun and Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Park as modified by Yun and Strohriegl has a single conversion efficiency of about 40% to about 62.5% evaluated by using a transient electroluminescent apparatus; and 2) the dihedral angle between a plane P1 and a plane P2 is about 60° or more, meeting all the limitations of claims 10-11. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound 2’ taught by An et al. modified by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13, 15, and 17-18, the condensed cyclic compound of Park as modified by Yun and Strohriegl reads on all the features of claim 1, as outlined above.
Park does not disclose a specific organic light-emitting device comprising the compound of Park as modified by Yun and Strohriegl; however, Park does teach that the compound of the invention can be used as host material of the emission layer of an organic light-emitting device ([137]).
Park exemplifies an organic light-emitting device (Example 1 in [187]-[189]) comprising a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound 5 of Park as a host and BCzVBi as a dopant with weight ratio of 90:10), an electron transport layer (Alq3), and a second electrode (“cathode”, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Park as modified by Yun and 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of known host materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound of Park as modified by Yun and Strohriegl as a host and BCzVBi as a dopant with weight ratio of 90:10), an electron transport layer (Alq3), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 13, 15, and 17-18.
Regarding claims 19-20, the organic light emitting device of Park as modified by Yun and Strohriegl reads on all the features of claims 13, 15, and 17-18 as outlined above.
The comprises a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound of Park as modified by Yun and Strohriegl as a host and BCzVBi as a dopant with weight ratio of 90:10), an electron transport layer (Alq3), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated 
The device does not comprise a p-dopant in the hole transport region; however, Park does teach that the hole transport region can include a p-dopant (“charge-generation material” in [132]) to improve conductivity, wherein the hole transport region could be a hole transport layer ([085]).
Park exemplifies F4-TCNQ as the p-dopant ([133]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park as modified by Yun and Strohriegl by adding a p-dopant of F4-TCNQ in the hole transport region, as taught by Park.
The motivation of doing so would have been to improve conductivity.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, Park discloses hole transport region wherein the p-dopant F4-TCNQ is one of options to prepare the hole transport region. Thus, the substitution of contents of the hole transport region layer disclosed by Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides an organic light emitting device comprising a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound of Park as modified by Yun and Strohriegl as a host and BCzVBi as a dopant with weight ratio of 90:10), an electron 
Park as modified by Yun and Strohriegl teaches the claimed invention above but fail to teach that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less. It is reasonable to presume that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less is inherent to the F4-TCNQ molecular structure.
Koech evidences that the LUMO energy of F4-TCNQ being less than -3.5 eV (-5.37 to -5.11 eV in Table 2).
Therefore, the organic light-emitting device of Park as modified by Yun and Strohriegl, wherein the p-dopant F4-TCNQ has LUMO energy level of about -3.5 eV or less, meeting all the limitations of claim 19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device disclosed by Cosimbescu as modified by Strohriegl and Forest is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Koech et al. further evidences that the F4-TCNQ contains cyano groups (Fig. 5) as shown below, which comprises a cyano group, meeting all the limitations of claim 20.

    PNG
    media_image6.png
    255
    161
    media_image6.png
    Greyscale


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543) in view of Yun et al. (KR 2015/0007476, machine translated English version is referred to) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech), as applied to claims 1-4, 6-8, 10-11, 13, 15, and 17-20 above, further in view of Shin et al. (US 2014/0291646 A1, hereafter Shin).
Regarding claims 14 and 16, the organic light-emitting device of Park as modified by Yun and Strohriegl reads on all the features of claims 13, 15, and 17-18, as outlined above.
The device comprises a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound of Park as modified by Yun and Strohriegl as a host and BCzVBi as a dopant with weight ratio of 90:10), an electron transport layer (Alq3), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region.
The fluorescent luminescent material BCzVBi does not read on Formula 501 of claim 16; however, Park does teach the light emitting layer can contain a blue light-emitting material ([136]-[137]).
Shin discloses a pyrene-based compound ([006]-[010]) used as a blue fluorescent dopant material of an organic light emitting device ([104]; and [154]).
Shin exemplifies Compound 8 having maximum PL wavelength of 437 nm (Table 1) and used as the dopant material of the light emitting layer of an organic light-emitting device (“Example 3” in Table 2; [250]-[255]). 

    PNG
    media_image7.png
    267
    438
    media_image7.png
    Greyscale

Shin teaches the organic light emitting device comprising the compound of the invention exhibits lower driving voltage, high current density, excellent color purity, and a long lifespan ([268]).
The compound 8 of Shin has identical structure as Formula 501 of claim 16, wherein Ar501 is a substituted or unsubstituted C5-C60 carbocyclic group (pyrene); xd1-xd3 are each 0; R501 and R502 are each substituted or unsubstituted C6-C60
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Park as modified by Yun and Strohriegl by substituting the fluorescent luminescent dopant BCzVBi with the compound 8 of Shin, as taught by Shin.
The motivation of doing so would have been to provide the organic light emitting device comprising the pyrene-based compound with lower driving voltage, high current density, excellent color purity, and a long lifespan.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 8 of Shin is a known fluorescent luminescent dopant material at the time when the invention was effectively filed. Thus, the substitution of the fluorescent dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (“anode”, ITO), a hole transport layer (NPB), an emission layer (Compound of Park as modified by Yun and Strohriegl as a host and Compound 8 of Shin as a dopant with weight ratio of 90:10), an electron transport layer (Alq3), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claim 16
The fluorescent luminescent material of Compound 8 of Shin has maximum PL wavelength of 437 nm (Table 1); thus, the organic light-emitting device emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm, meeting all the limitations of claim 14 (Note: this device also read on all the limitations of claims 13-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786